Name: Commission Regulation (EEC) No 2381/90 of 14 August 1990 reducing the basic and buying-in prices of nectarines for the 1990/91 marketing year following the monetary realignment of 5 January 1990 and a correction to the overrun on the intervention threshold
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 No L 220/8 Official Journal of the European Communities 15. 8 . 90 COMMISSION REGULATION (EEC) No 2381/90 of 14 August 1990 reducing the basic and buying-in prices of nectarines for the 1990/91 marketing year following the monetary realignment of 5 January 1990 and a correction to the overrun on the intervention threshold THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ^), as last amended by Regulation (EEC) No 1 193/90 (2), and in particular Article 16a (5) thereof, Having regard to Council Regulation (EEC) No 1677/85 of 11 July 1985 on monetary compensatory amounts in agriculture (3), as last amended by Regulation (EEC) No 1889/87 (4), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 1370/89 Q fixed the intervention threshold for nectarines in the 1989/90 marketing year at 45 800 tonnes ; whereas, on the basis of information received from the Member States, the Commission determined in May 1990 that the thres ­ hold for the said marketing year had been exceeded by 37 264 tonnes ; whereas, as a result of this and following the monetary realignment of 5 January 1990, Commis ­ sion Regulation (EEC) No 1492/90 (6) reduced the basic and buying-in prices for nectarines in line with Article 16a of Regulation (EEC) No 1035/72 ; Whereas, in the light of a correction transmitted by one of the Member States, the threshold for nectarines was in fact exceeded by 74 867 tonnes ; whereas, in order to save the Community unjustified expenditure, and in accor ­ dance with Article 16a ( 1 ) of Regulation (EEC) No 1035/72, an immediate reduction of 20 % should be made in the basic and buying-in prices for nectarines fixed in Council Regulation (EEC) No 11 94/90 f) for the 1990/91 marketing year, notwithstanding the cut due to the agri-monetary changes ; whereas this reduction in nectarine prices should apply throughout the Commu ­ nity, with the exception of Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The basic and buying-in prices for nectarines fixed in Regulation (EEC) No 1194/90 are hereby reduced by 20,14 % to give the following amounts in ecus per 100 kg net :  basic price  Community of Ten : 43,46,  Spain : 43,46 ;  buying-in price  Community of Ten : 20,86,  Spain : 20,86. These prices shall apply to the varieties listed in the Annex to Regulation (EEC) No 1194/90. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 August 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (')-OJ No L 118 , 20. 5 . 1972, p. 1 , O" OJ No L 119, 11 . 5 . 1990, p. 43 . (  ') OJ No L 164, 24. 6 . 1985, p. 6 . O OJ No L 182, 3 . 7. 1987, p. 1 . O OJ No L 137, 20. 5 . 1989, p. 19 . 4 OJ No L 140, 1 . 6 . 1990, p. 109 . O OJ No L 119, 11 . 5. 1990, p. 46.